

115 HCON 134 IH: Recognizing September 11, 2018, as a “National Day of Service and Remembrance”.
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 134IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Mr. Price of North Carolina (for himself and Ms. Matsui) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONRecognizing September 11, 2018, as a National Day of Service and Remembrance.
	
 Whereas, on September 11, 2001, the United States of America endured a violent terrorist attack leading to the tragic deaths and injuries of thousands of innocent United States citizens and other citizens from more than 90 different nations and territories;
 Whereas, in response to the attacks in New York City, Washington, DC, and Shanksville, Pennsylvania, firefighters, uniformed officers, emergency medical technicians, physicians, nurses, military personnel, and other first responders immediately rose to service in the heroic attempt to save the lives of those in danger;
 Whereas, in the immediate aftermath of the attacks, thousands of recovery workers, including trades personnel, iron workers, equipment operators, and many others, joined with uniformed officers and military personnel to help search for and recover victims lost in the attacks;
 Whereas, in the days, weeks, and months following the attacks, thousands of people in the United States and others spontaneously volunteered to help support the rescue and recovery efforts, braving both physical and emotional hardship;
 Whereas many first responders, rescue and recovery workers, volunteers, and survivors of the attacks continue to suffer from serious medical illnesses and emotional distress related to the physical and mental trauma of the tragedy;
 Whereas hundreds of thousands of brave men and women continue to serve every day, having answered the call to duty as members of the Armed Forces of the United States, with some having given their lives or suffered injury to defend our Nation's security and prevent further terrorist attacks;
 Whereas the entire Nation witnessed and endured the tragedy of September 11, 2001, and, in the immediate aftermath of the attacks, became unified under a remarkable spirit of service and compassion that inspired the Nation;
 Whereas, in the years immediately following the attacks of September 11, 2001, the Bureau of Labor Statistics documented a marked increase in volunteerism among citizens in the United States;
 Whereas, on March 31, 2009, Congress adopted the bipartisan Edward M. Kennedy Serve America Act, which, signed into law on April 21, 2009, by President Barack Obama authorized, at the request of the 9/11 community, for the first time Federal recognition of September 11 as a National Day of Service and Remembrance; and
 Whereas, since Congress and the President provided for Federal recognition of September 11 as a National Day of Service and Remembrance, commonly referred to today as “9/11 Day”, more than 30,000,000 people in the United States now observe the anniversary by engaging in a wide range of charitable service activities and private forms of prayer and remembrance: Now, therefore, be it
		
	
 That Congress— (1)calls upon its Members and all people of the United States to annually observe a National Day of Service and Remembrance, with appropriate and personal expressions of reflection, which can include performing good deeds, displaying the United States flag, attending memorial and remembrance services, and voluntarily engaging in community service or other charitable activities of their own choosing in honor of those who lost their lives or were injured in the attacks of September 11, 2001, and in tribute to those who rose to service to come to the aid of those in need, and in defense of our Nation; and
 (2)urges all people of the United States to continue to live their lives throughout the year with the same spirit of unity, service, and compassion that was exhibited throughout the Nation following the terrorist attacks of September 11, 2001.
			